Dissenting Opinion by
Judge Wilkinson, Jr.:
Appellant is living with her former husband and their two children. The former husband is earning in the order of $1,000. a month. If they were married, as they formerly were, no one would be eligible for welfare. Now, since they are divorced, it is agreed that appellant is entitled to assistance since she is not “related” to the former husband. If he were not living in the house, as the majority points out, our decision in Bowen v. Department of Public Welfare, 21 Pa. Commonwealth Ct. 145, 343 A.2d 690 (1975) would support the decision of the Columbia County Board of Assistance, as affirmed by the Department of Public Welfare.
I must accept, and it is not in issue here, unwise as it might seem to me, that appellant is eligible for assistance since she is no longer married to her former husband. I need not and I cannot accept that the divorce makes the children eligible when they would *119otherwise not be. I would bring this situation under the protective cover of Weinberger v. Salfi, 422 U.S. 749 (1975).